COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00339-CV


K. Hovnanian Homes - DFW, LLC             §    From the 211th District Court

                                          §    of Denton County (14-00737-211)
v.
                                          §    June 9, 2016

The Powdermaker First Family              §    Opinion by Justice Gabriel
Limited Partnership

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings on K. Hovnanian Homes – DFW, LLC’s counterclaim for attorney’s

fees. K. Hovnanian Homes – DFW, LLC’s surety is discharged from its liability

on the supersedeas bond filed in the trial court on September 1, 2015.

      It is further ordered that appellee The Powdermaker First Family Limited

Partnership shall bear the costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel